DETAILED ACTION
This Office Action is in response to Applicant’s reply filed 01/12/2022.
Claims 1-21 are pending. Claims 1, 12, and 17 are amended, of which claims 1 and 12 are independent. Claims 1-21 are rejected.

Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
Underlined elements indicate newly added references, languages, and the like.

Statutory Review under 35 USC § 101
Claims 1-11 and 21 are directed towards a method and have been reviewed. Claims 1-11 and 21 appear to remain statutory as the method is significantly more than an abstract idea based on currently known judicial exceptions.
Claims 12-20 are directed toward a system and have been reviewed. Claims 12-20 are a system that contains hardware (at least one transitory processor-readable medium; at least one processor as in p32, line 29 of the specification). Claims 12-17 perform the method of claims 1-6, which are significantly more than an abstract idea based on currently known judicial exceptions. Claims 18-20 also perform a method significantly more than an abstract idea.


Claim Objections
Claim 17 was objected to but has been amended to correctly recite similar language to that of similar claim 6. Any objections are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 7, 10; and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishore et al., U.S. Patent No. 8,930,398 (patent document #45 of IDS 04/13/2020; filed October 10, 2012; hereinafter Kishore) in view of Masood et al., U.S. Patent Application Publication No. 2012/0284341 (hereinafter Masood) in further view of Berger et al., U.S. Patent Application Publication No. 2014/0136933 (primary reference in the parent application 14/204,939; patent document #176 in IDS 04/13/2020; filed November 9, 2012; hereinafter Berger) in further view of Adams et al., U.S. Patent Application Publication No. 2013/0179504 (filed January 11, 2012; hereinafter Adams) in further view of Cancel et al., U.S. Patent Application Publication No. 2008/0184129 (hereinafter Cancel).

Regarding claim 1, Kishore teaches:
A method of operating a processor-based hosted-services system to provide services to a plurality of remotely located users via user-operated processor-based devices over network infrastructures, the method comprising: (Kishore col. 2, line 60-col. 3, line 24 recites a resume generation program (RGP) 110 shown in FIG. 1 to include processing device 112 and further receives 
identifying, by at least one processor of the processor-based hosted-services system, a subset of the system's users as successful users based at least in part on one or more defined success-evaluation criteria, (Kishore FIG. 2, col. 6, lines 34-57: The content suggestor 130 may receive, from a database, resume profiles or resumes of others hired in a job similar to the job description 132 [successful users' profiles]; A suggested profile element 134 may be a component of a person's job history, including, but not limited to, a user's education, job objective, summary, professional work history and skills, wherein the person having been already hired in a job similar to the job description 132 [having been hired is interpreted as fulfilling 'defined success-evaluation criteria]; see importantly lines 48-57 teaching that these are a subset of the system's users: The RGP 110 described herein may build up a pool of profiles from its users)
…
reviewing, by at least one processor of the processor-based hosted services system, components of the successful users' profiles to generate a set of defined evaluation criteria; (Kishore FIG. 2, col. 6, lines 34-47: The content suggestor 130 may receive, from a database, resume profiles or 
for a target user who is not one of the successful users, comparing his or her respective user profile to the set of defined evaluation criteria; (Kishore FIG. 5, ele. 514; col. 8, line 52-61: In block 514, the RGP 110 compares the relevancy scores for the suggested profile signatures 136 [relevant to the 'set of defined evaluation criteria'] with the relevancy scores for the user profile signatures 124; see Kishore teaching these user profile signatures 124 being derived from a first user's profile in col. 8, line 42-51 teaching generating user profile signatures 124 based on user profile elements 107 generated based on received user profile information; see this in light of col. 6, lines 34-57 teaching 'successful users' through its reciting of successfully-hired users [the user submitting their user profile information 105 and their job description 106 are interpreted as being not one of these 'successful users'])
detecting at least one discrepancy from desired behavior between the components of the target user's user profile and the set of defined evaluation criteria; (Kishore FIG. 5, ele. 514; col. 8, line 52-64: In block 514, the RGP 110 compares the relevancy scores for the suggested profile signatures 136 with the relevancy scores for the user profile signatures 124. In block 516, if the relevancy score for the suggested profile signature 136 is greater than the relevancy score for the user profile signature 124 [can be considered a 'discrepancy' as the user's profile is not suitable/differs too much from the elements of the successful users' profiles to obtain a successful hiring][the inclusion by the user of a particular profile element can be considered ‘desired behavior’; a period of time over which a user had a role/an acting role such as the ‘Dir. of Sales & Marketing’ under Work Experience in FIG. 3 can also be considered ‘desired behavior’)
cause a prompt to be displayed to the target user on a display of a digital communication device, the prompt including at least one suggestion for correcting the at least one discrepancy that includes modifying… (Kishore FIG. 5, ele. 518, col. 8, line 62-col. 9, line 7: in block 518 the RGP 110 suggests paraphrase the user profile element 107 to be like the suggested profile element 134 or include the suggested profile element 134 instead of the user profile element 107 in a resume [a suggestion to include ele. 134 of FIG. 2 instead of ele. 107 can be considered a suggestion to correct a 'discrepancy']; see col. 8, line 42-48 teaching the claimed digital communication device of a target user: the RGP 110 receives professional user profile information 105 and a job description 106 from a source (e.g., a communication device 108 associated with a user 104) via a network 102; see col. 4, line 30-38 teaching that this can involve a device with a screen: including, but not limited to a computer, a smart phone, a wireless device, a tablet, and/or any suitable computing device)
Kishore does not expressly disclose:
wherein the success-evaluation criteria including at least 1) a defined number or rate of positive interactions with other users and 2) a minimum length of time that another user lingers on a user's profile;
checking, using the hosted services system, for a severity level of the target user's discrepancy from desired behavior; and
determining whether the user's discrepancy from desired behavior is sufficiently large to cause a prompt to be displayed…
Kishore teaches at least one suggestion for correcting the at least one discrepancy that includes modifying; however, Kishore does not expressly disclose, “modifying the user’s messaging behavior that is hindering the user’s chances of obtaining a successful relationship.”

checking, using the hosted services system, for a severity level of the target user's discrepancy from desired behavior; and (Masood FIG. 2, ¶ 0028-0030: comprise using cluster analysis or corresponding detection techniques for separating the outliers. An outlier here may mean an outlying observation or an outlier that appears to deviate markedly from other members, in this case from other contact nodes; detecting whether the required data elements of the user profile information of a contact node fulfill the predetermined one or more rules in order to separate the outliers; ¶ 0033 shows that this involves "desired behavior" as required by the claims: The purpose of the analysis is to find possible outliers, for example, undesirable friends, among "normal contact nodes"; ¶ 0033-0035 shows that outliers may be determined based on rules, further emphasizing "desired behavior": It is possible that the user of the application is offered to set the rules himself/herself via the user interface)
determining whether the user's discrepancy from desired behavior is sufficiently large to cause a prompt to be displayed… (Masood FIG. 2, ¶ 0024 shows a displaying: If outliers are detected in 206, then the process enters 208 where the outliers are displayed through a user interface 2 of the apparatus; ¶ 0034-0037 describes rules associated with outliers, relevant to the claimed 'discrepancy' being 'sufficiently large,' see ¶ 0034: a set of rules can be determined on data elements of the user profile information and if the required data elements named in the predetermined rules of the user profile information of a contact node are not accepted based on the rules, then this contact node may be determined to be an outlier; ¶ 0035: It is possible that the rules can be selected based on desired security levels)
Masood also teaches “the user’s messaging behavior that is hindering the user’s chances of obtaining a successful relationship.” (Masood FIG. 2, ¶ 0028-0030: An outlier here may mean an outlying observation or an outlier that appears to deviate markedly from other members, in this case from other contact nodes; detecting whether the required data elements of the user profile information of a contact node fulfill the predetermined one or more rules in order to separate the outliers; ¶ 0026: the number of messages between two parties may be indicative for being an outlier or non-outlier; FIG. 3, ¶ 0036-0038 describes the primary goal of separating people into desirable friends and undesirable friends, relevant to the claimed 'obtaining a successful relationship')
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore with the user profile outlier detection of Masood.
In addition, both of the references (Kishore and Masood) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as scoring of user-related information.
Motivation to do so would be to improve the functioning of the relevancy scores for both user and desired user profile elements in Kishore with the outlier scores to determine desired and undesired user profiles as in Masood.
Kishore in view of Masood does not expressly disclose:
wherein the success-evaluation criteria including at least 1) a defined number or rate of positive interactions with other users and 2) a minimum length of time that another user lingers on a user's profile;
While Kishore teaches at least one suggestion for correcting the at least one discrepancy and the suggestion involving a modification and Masood teaches a user’s messaging behavior hindering their chances of obtaining a successful relationship, Kishore in view of Masood further does not expressly disclose “at least one suggestion for correcting … that includes modifying the user’s messaging behavior.”
However, Berger teaches a portion of these elements by teaching the following:
the prompt including at least one suggestion for correcting the at least one discrepancy that includes modifying the user's messaging behavior… (Berger FIGs. 17-18, ¶ 0072-0075: the system may determine that the employer ACME is highly desirable employer for users in the specific career track, based on ... the quantity or content of comments, posts, views, messages, feedback, etc., associated with a profile page of ACME [quantity of comments, posts, messages, and the like is relevant to the claimed "user's messaging behavior"]; ¶ 0075: The prompt may encourage the first user to update their profile page, by referring to the successful career track profile page of the second user; the prompt 2150 encourages the first user George McGeorge to update their profile 1700 to make it more like Dave Davidson's profile page 1800, since Dave "landed a job at Acme")
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore as modified with the user profile element comparison and evaluation of Berger.
In addition, both of the references (Kishore as modified and Berger) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as scoring of user profile elements.
Motivation to do so would be to fortify the comparison of user and desired user profile elements in Kishore as modified with the comparison of user and desired user profile elements in Berger. Motivation to do so would also be to allow a user viewing a desired user page to be shown differences and to facilitate changes to those differences through a user profile improvement wizard or page editor (Berger FIG. 16, ¶ 0063).
Kishore in view of Masood and Berger does not expressly disclose:
wherein the success-evaluation criteria including at least 1) a defined number or rate of positive interactions with other users and 2) a minimum length of time that another user lingers on a user's profile;
However, Adams teaches:
wherein the success-evaluation criteria including at least 1) a defined number or rate of positive interactions with other users (Adams ¶ 0038-0039: the user engagement value may be measured based on the number of users who have viewed the post; a post may be determined to have a high user engagement value if the post has been "liked" by a relatively large number of users)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore as modified with the posts associated with measured user engagement values shown in Adams.
In addition, both of the references (Kishore as modified and Adams) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as scoring of user-related information.
Motivation to do so would be to improve the functioning of the relevancy scores for both user and hired user profile elements in Kishore as modified with the functioning of user engagement values determined by various means shown in Adams. Motivation to do so would also be to improve the effectiveness of information provided to a user as shown in Adams (¶ 0005-0006).
Kishore in view of Masood and Berger and Adams does not expressly disclose:
wherein the success-evaluation criteria including at least … 2) a minimum length of time that another user lingers on a user's profile;
However, an embodiment of Cancel teaches:
wherein the success-evaluation criteria including at least … 2) a … length of time that another user lingers on a user's profile; (Cancel ¶ 0047-0049, see ¶ 0049: the processed statistical information comprises one or more of user volume, user dwell time; see also FIG. 2, ¶ 0089: The site profile overlay 201 may include information about user volume, user dwell time) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore as modified with the posts associated with the user profile analytics shown in Cancel.
In addition, both of the references (Kishore as modified and Cancel) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as scoring of user-related information.
Motivation to do so would be to improve the functioning of the relevancy scores for both user and hired user profile elements in Kishore as modified with the functioning of the collected statistical information shown in Cancel. Motivation to do so would also be to increase efficiency of returned desired information by prioritizing relevance as seen in Cancel (¶ 0010).
Kishore in view of Masood and Berger and Adams and this embodiment of Cancel does not expressly disclose a minimum length of time.
However, another embodiment of Cancel teaches a minimum length of time. (Cancel ¶ 0102 recites calculating a visit metric and either selecting or adapting a minimum time period: Therefore a visit metric may count two web site interactions by a specific individual as two visits if the interaction is separated by a minimum amount of time; The minimum amount of time may be predetermined (e.g. 30 minutes), may be selectable (e.g. by a user or administrator), may be adaptable based on user activity history (e.g. a single user, all users in a community, and the like)) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the profile elements and calculated information of Kishore as modified with the ability to determine time periods for calculations as in this other embodiment of Cancel.
Motivation to do so would be to improve the functioning of the various statistical information types of Kishore as modified with the ability to allow a user or administrator to modify time periods or to allow an automatic modification based on user activity or users’ activity.

Regarding claim 12, Kishore teaches:
A processor-based hosted services system to provide services to a plurality of remotely located users via user operated processor-based devices over network infrastructures, the processor-based hosted services system comprising: (Kishore col. 2, line 60-col. 3, line 24 recites a resume generation program (RGP) 110 shown in FIG. 1 to include processing device 112 and further receives information over a network 102 [teaching a processor-based hosted-services system with a network infrastructure]; FIG. 1, col. 4, lines 28-38 teach a remotely located user and a user-operated device connected to the network infrastructure: The RGP 110 is configured to communicatively connect to one or more communication devices 108 associated with the user 104 via the network 102; any device capable of communicating with the RGP 110 via the network 102 including, but not limited to a computer, a smart phone, a wireless device, a tablet, and/or any suitable computing device; col. 6, lines 28-33 teach other users on the system; FIG. 7, col. 10, lines 3-27 teach that a computer system 700 including a processing device (processor) 702 may operate in the capacity of a client machine or as a peer machine [this passage is interpreted to support the communication device 108 also being processor-based])
a number of communications ports which provide communications with a plurality of end user devices, the end user devices logically associable with a plurality of user client accounts of the processor-based hosted services, the user client accounts logically associable with user clients of the processor-based hosted service; (Kishore col. 6, lines 28-33 teach a plurality of users utilizing the system of Kishore; see then Kishore FIG. 1, col. 4, lines 28-38: The RGP 110 is configured to communicatively connect to one or more communication devices 108 associated with the user 104 via the network 102 [this teaches end user devices associable with user client accounts and also the user client accounts associable with user clients]; any device capable of communicating with the RGP 110 via the network 102 [the recited network and its elements are interpreted as fulfilling the claimed 'number of communication ports,' especially in light of FIG. 7 and col. 10, lines 41-47 teaching a network interface device])
at least one nontransitory processor-readable medium that stores at least one of processor executable instructions or data; and at least one processor communicatively coupled to the communications ports and the at least one nontransitory processor-readable medium, and that: (Kishore col. 10, lines 17-58: The computer system 700 includes a processing device (processor) 702, a main memory 704 (e.g., read-only memory (ROM) ... and a data storage device 718, which communicate with each other via a bus 708; The data storage device 718 may include a computer-readable storage medium 724 on which is stored one or more sets of instructions (e.g., RGM 116) embodying any one or more of the methodologies or functions described herein; The computer system 700 may further include a network interface device 722)
identifies, by at least one processor of the processor-based hosted-services system, a subset of the system's users as successful users based at least in part on one or more defined success-evaluation criteria, (Kishore FIG. 2, col. 6, lines 34-57: The content suggestor 130 may receive, from a database, resume profiles or resumes of others hired in a job similar to the job description 132 [successful users' profiles]; A suggested profile element 134 may be a component of a person's job history, including, but not limited to, a user's education, job objective, summary, professional work history and skills, wherein the person having been already hired in a job similar to the job description 132 [having been hired is interpreted as fulfilling 'defined success-evaluation criteria]; see importantly lines 48-57 teaching that these are a subset of the system's users: The RGP 110 described herein may build up a pool of profiles from its users)
…
reviews, by at least one processor of the processor-based hosted services system, components of the successful users' profiles to generate a set of defined evaluation criteria; (Kishore FIG. 2, col. 6, lines 34-47: The content suggestor 130 may receive, from a database, resume profiles or resumes of others hired in a job similar to the job description 132 [successful users' profiles] as a source for content for recommendations and suggested profile elements 134 and suggested profile signatures 136 [both apply to the claimed 'set of defined evaluation criteria]. A suggested profile element 134 may be a component of a person's job history, including, but not limited to, a user's education, job objective, summary, professional work history and skills, wherein the person having been already hired in a job similar to the job description 132 [again teaches 'successful users'])
for a target user who is not one of the successful users, compares his or her respective user profile to the set of defined evaluation criteria; (Kishore FIG. 5, ele. 514; col. 8, line 52-61: In block 514, the RGP 110 compares the relevancy scores for the suggested profile signatures 136 [relevant to the 'set of defined evaluation criteria'] with the relevancy scores for the user profile signatures 124; see Kishore teaching these user profile signatures 124 being derived from a first user's profile in col. 8, line 42-51 teaching generating user profile signatures 124 based on user profile elements 107 generated based on received user profile information; see this in light of col. 6, lines 34-57 teaching 'successful users' through its reciting of successfully-hired users [the user submitting their user profile information 105 and their job description 106 are interpreted as being not one of these 'successful users'])
detecting at least one discrepancy from desired behavior between the components of the target user's user profile and the set of defined evaluation criteria; (Kishore FIG. 5, ele. 514; col. 8, line 52-64: In block 514, the RGP 110 compares the relevancy scores for the suggested profile signatures 136 with the relevancy scores for the user profile signatures 124. In block 516, if the relevancy score for the suggested profile signature 136 is greater than the relevancy score for the user profile signature 124 [can be considered a 'discrepancy' as the user's profile is not suitable/differs too much from the elements of the successful users' profiles to obtain a successful hiring][the inclusion by the user of a particular profile element can be considered ‘desired behavior’; a period of time over which a user had a role/an acting role such as the ‘Dir. of Sales & Marketing’ under Work Experience in FIG. 3 can also be considered ‘desired behavior’)
cause a prompt to be displayed to the target user on a display of a digital communication device, the prompt including at least one suggestion for correcting the at least one discrepancy that includes modifying… (Kishore FIG. 5, ele. 518, col. 8, line 62-col. 9, line 7: in block 518 the RGP 110 suggests paraphrase the user profile element 107 to be like the suggested profile element 134 or include the suggested profile element 134 instead of the user profile element 107 in a resume [a suggestion to include ele. 134 of FIG. 2 instead of ele. 107 can be considered a suggestion to correct a 'discrepancy']; see col. 8, line 42-48 teaching the claimed digital communication device of a target user: the RGP 110 receives professional user profile information 105 and a job description 106 from a source (e.g., a communication device 108 associated with a user 104) via a network 102; see col. 4, line 30-38 teaching that this can involve a device with a screen: including, but not limited to a computer, a smart phone, a wireless device, a tablet, and/or any suitable computing device)
Kishore does not expressly disclose:
wherein the success-evaluation criteria including at least 1) a defined number or rate of positive interactions with other users and 2) a minimum length of time that another user lingers on a user's profile;
checking, using the hosted services system, for a severity level of the target user's discrepancy from desired behavior; and
determining whether the user's discrepancy from desired behavior is sufficiently large to cause a prompt to be displayed…
Kishore teaches at least one suggestion for correcting the at least one discrepancy that includes modifying; however, Kishore does not expressly disclose, “modifying the user’s messaging behavior that is hindering the user’s chances of obtaining a successful relationship.”
However, Masood teaches a portion of these elements by teaching the following:
checking, using the hosted services system, for a severity level of the target user's discrepancy from desired behavior; and (Masood FIG. 2, ¶ 0028-0030: comprise using cluster analysis or corresponding detection techniques for separating the outliers. An outlier here may mean an outlying observation or an outlier that appears to deviate markedly from other members, in this case from other contact nodes; detecting whether the required data elements of the user profile information of a contact node fulfill the predetermined one or more rules in order to separate the outliers; ¶ 0033 shows that this involves "desired behavior" as required by the claims: The purpose of the analysis is to find possible outliers, for example, undesirable friends, among "normal contact nodes"; ¶ 0033-0035 shows that outliers may be determined based on rules, further emphasizing "desired behavior": It is possible that the user of the application is offered to set the rules himself/herself via the user interface)
determining whether the user's discrepancy from desired behavior is sufficiently large to cause a prompt to be displayed… (Masood FIG. 2, ¶ 0024 shows a displaying: If outliers are detected in 206, then the process enters 208 where the outliers are displayed through a user interface 2 of the apparatus; ¶ 0034-0037 describes rules associated with outliers, relevant to the claimed 'discrepancy' being 'sufficiently large,' see ¶ 0034: a set of rules can be determined on data elements of the user profile information and if the required data elements named in the predetermined rules of the user profile information of a contact node are not accepted based on the rules, then this contact node may be determined to be an outlier; ¶ 0035: It is possible that the rules can be selected based on desired security levels)
Masood also teaches “the user’s messaging behavior that is hindering the user’s chances of obtaining a successful relationship.” (Masood FIG. 2, ¶ 0028-0030: An outlier here may mean an outlying observation or an outlier that appears to deviate markedly from other members, in this case from other contact nodes; detecting whether the required data elements of the user profile information of a contact node fulfill the predetermined one or more rules in order to separate the outliers; ¶ 0026: the number of messages between two parties may be indicative for being an outlier or non-outlier; FIG. 3, ¶ 0036-0038 describes the primary goal of separating people into desirable friends and undesirable friends, relevant to the claimed 'obtaining a successful relationship')
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore with the user profile outlier detection of Masood.
In addition, both of the references (Kishore and Masood) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as scoring of user-related information.
Motivation to do so would be to improve the functioning of the relevancy scores for both user and desired user profile elements in Kishore with the outlier scores to determine desired and undesired user profiles as in Masood.
Kishore in view of Masood does not expressly disclose:
wherein the success-evaluation criteria including at least 1) a defined number or rate of positive interactions with other users and 2) a minimum length of time that another user lingers on a user's profile;
While Kishore teaches at least one suggestion for correcting the at least one discrepancy and the suggestion involving a modification and Masood teaches a user’s messaging behavior hindering their chances of obtaining a successful relationship, Kishore in view of Masood further does not expressly disclose “at least one suggestion for correcting … that includes modifying the user’s messaging behavior.”
However, Berger teaches a portion of these elements by teaching the following:
the prompt including at least one suggestion for correcting the at least one discrepancy that includes modifying the user's messaging behavior… (Berger FIGs. 17-18, ¶ 0072-0075: the system may determine that the employer ACME is highly desirable employer for users in the specific career track, based on ... the quantity or content of comments, posts, views, messages, feedback, etc., associated with a profile page of ACME [quantity of comments, posts, messages, and the like is relevant to the claimed "user's messaging behavior"]; ¶ 0075: The prompt may encourage the first user to update their profile page, by referring to the successful career track profile page of the second user; the prompt 2150 encourages the first user George McGeorge to update their profile 1700 to make it more like Dave Davidson's profile page 1800, since Dave "landed a job at Acme")
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore as modified with the user profile element comparison and evaluation of Berger.
In addition, both of the references (Kishore as modified and Berger) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as scoring of user profile elements.
Motivation to do so would be to fortify the comparison of user and desired user profile elements in Kishore as modified with the comparison of user and desired user profile elements in Berger. Motivation to do so would also be to allow a user viewing a desired user page to be shown differences and to facilitate changes to those differences through a user profile improvement wizard or page editor (Berger FIG. 16, ¶ 0063).
Kishore in view of Masood and Berger does not expressly disclose:
wherein the success-evaluation criteria including at least 1) a defined number or rate of positive interactions with other users and 2) a minimum length of time that another user lingers on a user's profile;
However, Adams teaches:
wherein the success-evaluation criteria including at least 1) a defined number or rate of positive interactions with other users (Adams ¶ 0038-0039: the user engagement value may be measured based on the number of users who have viewed the post; a post may be determined to have a high user engagement value if the post has been "liked" by a relatively large number of users)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore as modified with the posts associated with measured user engagement values shown in Adams.
In addition, both of the references (Kishore as modified and Adams) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as scoring of user-related information.
Motivation to do so would be to improve the functioning of the relevancy scores for both user and hired user profile elements in Kishore as modified with the functioning of user engagement values determined by various means shown in Adams. Motivation to do so would also be to improve the effectiveness of information provided to a user as shown in Adams (¶ 0005-0006).
Kishore in view of Masood and Berger and Adams does not expressly disclose:
wherein the success-evaluation criteria including at least … 2) a minimum length of time that another user lingers on a user's profile;
However, an embodiment of Cancel teaches:
wherein the success-evaluation criteria including at least … 2) a … length of time that another user lingers on a user's profile; (Cancel ¶ 0047-0049, see ¶ 0049: the processed statistical information comprises one or more of user volume, user dwell time; see also FIG. 2, ¶ 0089: The site profile overlay 201 may include information about user volume, user dwell time) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore as modified with the posts associated with the user profile analytics shown in Cancel.
In addition, both of the references (Kishore as modified and Cancel) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as scoring of user-related information.
Motivation to do so would be to improve the functioning of the relevancy scores for both user and hired user profile elements in Kishore as modified with the functioning of the collected statistical information shown in Cancel. Motivation to do so would also be to increase efficiency of returned desired information by prioritizing relevance as seen in Cancel (¶ 0010).
Kishore in view of Masood and Berger and Adams and this embodiment of Cancel does not expressly disclose a minimum length of time.
However, another embodiment of Cancel teaches a minimum length of time. (Cancel ¶ 0102 recites calculating a visit metric and either selecting or adapting a minimum time period: Therefore a visit metric may count two web site interactions by a specific individual as two visits if the interaction is separated by a minimum amount of time; The minimum amount of time may be predetermined (e.g. 30 minutes), may be selectable (e.g. by a user or administrator), may be adaptable based on user activity history (e.g. a single user, all users in a community, and the like)) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the profile elements and calculated information of Kishore as modified with the ability to determine time periods for calculations as in this other embodiment of Cancel.
Motivation to do so would be to improve the functioning of the various statistical information types of Kishore as modified with the ability to allow a user or administrator to modify time periods or to allow an automatic modification based on user activity or users’ activity.

Regarding claims 2 and 13, Kishore in view of Masood and Berger and Adams and Cancel teaches all the features with respect to claims 1 and 12 above including:
determining at least one value that characterizes at least one action taken by the target user; (Kishore col. 3, lines 25-45 recite user profile elements that are derived from user-submitted user profile information, thus teaching a target user action: A user profile element 107 may be ... a user's contact information, geographic location, education, job objective, and professional work history; FIG. 5, col. 8, lines 42-61 teach determining a value through its recitation of comparing to obtain relevancy scores: In block 508, the RGP 110 compares the user profile signatures 124 to the job description signatures 126 to obtain relevancy scores for the user profile elements 107; see then col. 8, line 62-col. 9, line 7 fortifying the teachings of target user actions as the user profile elements are capable of being updated by or submitted by the user: the RGP 110 suggests paraphrase the user profile element 107 to be like the suggested profile element 134 or include the suggested profile element 134 instead of the user profile element 107 in a resume; the RGP 110 suggests to disregard the suggested profile element 134 and include the user profile element 107 in a resume)
comparing the determined at least one value to a defined evaluation-criteria value for the successful users; (Kishore FIG. 5, ele. 514; col. 8, line 52-61: In block 514, the RGP 110 compares the relevancy scores for the suggested profile signatures 136 [relevant to the 'defined evaluation criteria'] with the relevancy scores for the user profile signatures 124; see Kishore teaching these user profile signatures 124 being derived from a first user's profile in col. 8, line 42-51 teaching generating user profile signatures 124 based on user profile elements 107 generated based on received user profile information [thus teaching the determined at least one value]; see Kishore col. 6, lines 34-57 teaching 'successful users' through its reciting of successfully-hired users)
determining whether a discrepancy exists between the determined at least one value and the defined evaluation criteria value for the successful users; and (Kishore FIG. 5, ele. 514; col. 8, line 52-64: In block 514, the RGP 110 compares the relevancy scores for the suggested profile signatures 136 with the relevancy scores for the user profile signatures 124. In block 516, if the relevancy score for the suggested profile signature 136 is greater than the relevancy score for the user profile signature 124 [can be considered a 'discrepancy' as the user's profile is not suitable/differs too much from the elements of the successful users' profiles to obtain a successful hiring])
in response to determining that a discrepancy exists, prompting the user with at least an indication of the existence of the discrepancy. (Kishore FIG. 5, ele. 518, col. 8, line 59-col. 9, line 7: In block 514, the RGP 110 compares the relevancy scores for the suggested profile signatures 136 with the relevancy scores for the user profile signatures 124; in block 518 the RGP 110 suggests paraphrase the user profile element 107 to be like the suggested profile element 134 or include the suggested profile element 134 instead of the user profile element 107 in a resume [a suggestion to include ele. 134 of FIG. 2 instead of ele. 107 can be considered a prompt of a discrepancy existence])

Regarding claim 3, Kishore in view of Masood and Berger and Adams and Cancel teaches all the features with respect to claim 1 above including:
the comparing step is responsive to a request received from the target user. (Kishore FIG. 1, col. 3, lines 5-24: the RGP 110 receives professional user profile information 105; the RGP 110 may receive one or more job descriptions 106 for particular jobs that the user 104 is interested in applying to [FIG. 1 in combination with this passage show that the user is submitting this information]; the RGP 110 may input the user profile information 105 and job description 106 into a content evaluator 120, content selector 140, and content suggestor 130)


Regarding claim 4, Kishore in view of Masood and Berger and Adams and Cancel teaches all the features with respect to claim 1 above including:
wherein the comparing step is automatically performed in response to an updating of the user profile by the target user. (Masood FIG. 2, ¶ 0021-0023, ¶ 0021: The user profile information of the user and the user's contact nodes 14 may be updated to the computer system 1 regularly or, for example, each time there are changes to the user profile information of the contact nodes. The detection unit 8 may process the retrieving of the user profile information; ¶ 0023: In 204, the retrieved user profile information and/or the determined connection structure is analyzed in the analyzing unit 7 and any outliers among the contact nodes are separated on the basis of the analysis [the claims require a comparing of a user profile to a set of defined evaluation criteria; see that the analysis and comparison in Masood relevantly involves rules in ¶ 0030, 0035-0036: the user of the application is offered to set the rules himself/herself via the user interface. It is also possible that there are a number of set rules that are automatically used or that can be selected from a list of rules or both])

Regarding claim 7, Kishore in view of Masood and Berger and Adams and Cancel teaches all the features with respect to claim 1 above including:
wherein causing the prompt to be provided to the target user includes causing comparative information to be presented to the target user, the comparative information indicative of components of user profiles for other ones of the users who share at least one attribute with the user. (Kishore col. 3, lines 33-45 teach user profile elements including a user's contact information, geographic location, education, and more [can be considered attributes]; col. 6, lines 34-57 recites resume profiles or resumes of others hired in a similar job from which are derived suggested profile elements, these users shown later in the passage to also include other users of the Resume Generation Program (RGP) [this teaches other ones of users]; col. 8, line 52-col. 9, line 7 recites suggesting an update to a user profile element to be more like a suggested profile element or an inclusion of a suggested profile element instead [this shows a presenting of comparative information to a user; see that this is also shows sharing of an attribute as essentially the profile elements of a user and of a hired user are being compared])

Regarding claim 10, Kishore in view of Masood and Berger and Adams and Cancel teaches all the features with respect to claim 7 above including:
wherein causing the prompt to be provided to the target user includes causing information that compares a total number of images of the target user to a total number of images for a set of other ones of the users who share common demographic information with the user. (Berger ¶ 0033: user profile pages include images, photos; ¶ 0037-0038, FIGs. 4-5: determination module may determine that while the second user profile page includes a photo in photo area, the first user profile page does not include a photo in photo area; ¶ 0085: superimposes the prompt if it is determined that the first and second user have a specific characteristic in common [common demographic information such as] (e.g., same network, same location, same employer, same educational degree, a degree from the same educational institution, past work experience at the same employer, same skills, same activities, similar resume, etc.))
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore as modified with the user profile component counting in Berger.
Motivation to do so would be to improve the functioning of the comparison of user and desired user profile elements in Kishore as modified with the comparison of listing and section comparisons shown in Berger.

Regarding claim 14, Kishore in view of Masood and Berger and Adams and Cancel teaches all the features with respect to claim 12 above including:
wherein the at least one processor compares the number of components in response to a request received from the target user. (Kishore col. 2, line 60-col. 3, line 24 recites a resume generation program (RGP) 110 shown in FIG. 1 to include processing device 112; see then Kishore FIG. 1, col. 3, lines 5-24: the RGP 110 receives professional user profile information 105; the RGP 110 may receive one or more job descriptions 106 for particular jobs that the user 104 is interested in applying to [FIG. 1 in combination with this passage show that the user is submitting this information]; the RGP 110 may input the user profile information 105 and job description 106 into a content evaluator 120, content selector 140, and content suggestor 130)

Regarding claim 15, Kishore in view of Masood and Berger and Adams and Cancel teaches all the features with respect to claim 12 above.
Masood teaches:
wherein the at least one processor automatically compares the … components in response to an updating of the user profile by the target user. (Masood FIG. 2, ¶ 0021-0023, ¶ 0021: The user profile information of the user and the user's contact nodes 14 may be updated to the computer system 1 regularly or, for example, each time there are changes to the user profile information of the contact nodes. The detection unit 8 may process the retrieving of the user profile information; ¶ 0023: In 204, the retrieved user profile information and/or the determined connection structure is analyzed in the analyzing unit 7 and any outliers among the contact nodes are separated on the basis of the analysis [the claims require a comparing of a user profile to a set of defined evaluation criteria; see that the analysis and comparison in Masood relevantly involves rules in ¶ 0030, 0035-0036: the user of the application is offered to set the rules himself/herself via the user interface. It is also possible that there are a number of set rules that are automatically used or that can be selected from a list of rules or both])
Berger teaches automatically compar[ing] the number of components. (Berger FIGs. 3-4, ¶ 0038: the determination module 202 may determine that while the second user profile page 400 includes a certain number of experience listings (i.e., two experience listings, 412 and 413), the first user profile page 300 includes a lower number of experience listings (i.e., only a single experience listing 312))
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore as modified with the user profile component counting in Berger.
Motivation to do so would be to improve the functioning of the comparison of user and desired user profile elements in Kishore as modified with the comparison of listing and section comparisons shown in Berger.




Claims 5, 11, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishore in view of Masood and Berger and Adams in further view of Cancel in further view of Chen et al., U.S. Patent Application Publication No. 2013/0325948 (secondary reference in the parent application 14/204,939; patent document #168 in IDS 04/13/2020; filed June 1, 2012; hereinafter Chen).

Regarding claim 5, Kishore in view of Masood and Berger and Adams and Cancel teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the comparing step is automatically performed on a periodic basis, independent of any requests received from the target user or any updating of the user profile by the target user.
However, Chen teaches:
wherein the comparing step is automatically performed on a periodic basis, independent of any requests received from the target user or any updating of the user profile by the target user. (Chen ¶ 0008: the engagement level of the user may be continuously [automatically/periodic] monitored to determine whether the engagement level is less than the threshold [shows a comparison]; ¶ 0053: The low engagement module 150 may measure and monitor the level of activity of a user of the social networking system 130; see also FIG. 8A, step 802)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore as modified with the continuous monitoring of user-related information shown in Chen.
In addition, both of the references (Kishore as modified and Chen) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as evaluating user-related information.
Motivation to do so would be to improve the functioning of the relevancy scores for both user and hired user profile elements in Kishore as modified with the selective provision of information to a user based on thresholds as shown in Chen. Motivation to do so would also be to improve the ability of members to effectively and efficiently communicate relevant information to their social networks and to allow them to experience the full potential of the social networking website and be more likely to visit and frequent the website in the future as taught by Chen (¶ 0002-0004).

Regarding claim 16, Kishore in view of Masood and Berger and Adams and Cancel teaches all the features with respect to claim 12 above but does not expressly disclose:
wherein the at least one processor automatically compares the number of components on a periodic basis, independent of any requests received from the target user or any updating of the user profile by the target user.
However, Chen teaches:
wherein the at least one processor automatically compares the number of components on a periodic basis, independent of any requests received from the target user or any updating of the user profile by the target user. (Chen ¶ 0008: the engagement level of the user may be continuously [automatically/periodic] monitored to determine whether the engagement level is less than the threshold [shows a comparison]; ¶ 0053: The low engagement module 150 may measure and monitor the level of activity of a user of the social networking system 130; see also FIG. 8A, step 802; ¶ 0132: The computer system 900 includes a processor 902, a cache memory 904, and one or more executable modules and drivers, stored on a computer-readable medium, directed to the processes and features described herein)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore as modified with the continuous monitoring of user-related information shown in Chen.
In addition, both of the references (Kishore as modified and Chen) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as evaluating user-related information.
Motivation to do so would be to improve the functioning of the relevancy scores for both user and hired user profile elements in Kishore as modified with the selective provision of information to a user based on thresholds as shown in Chen. Motivation to do so would also be to improve the ability of members to effectively and efficiently communicate relevant information to their social networks and to allow them to experience the full potential of the social networking website and be more likely to visit and frequent the website in the future as taught by Chen (¶ 0002-0004).

Regarding claim 11, Kishore in view of Masood and Berger and Adams and Cancel teaches all the features with respect to claim 7 above but does not expressly disclose:
wherein causing the prompt to be provided to the target user includes causing information that compares how often the target user updates images of the user to how often a set of other ones of the users who share common demographic information with the user update respective images. (Chen ¶ 0058: the low engagement ID module 224 may identify users who have posted little content to the social networking system 130 as low feedback users; content can include photos; ¶ 0064-0065: the criteria for determining whether a user is a low engagement user can be applied individually, or can be combined in any way desired; A relative threshold to identify a low engagement user may be based on a quantitative comparison of a measure of the activity of the user with a measure (e.g., actual, average, mean, etc.) of the activities of a friend or friends of the user, or other groups of users of the social networking system 130. The other groups of users may include users who are in part or in whole similar to a demographic profile of the user in question (¶ 0043 describes an activity log including actions such as posting an image))
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore as modified with the continuous monitoring of user-related information shown in Chen.
In addition, both of the references (Kishore as modified and Chen) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as evaluating user-related information.
Motivation to do so would be to improve the functioning of the relevancy scores for both user and hired user profile elements in Kishore as modified with the evaluation of engagement between users and similar users as shown in Chen. Motivation to do so would also be to improve the ability of members to effectively and efficiently communicate relevant information to their social networks and to allow them to experience the full potential of the social networking website and be more likely to visit and frequent the website in the future as taught by Chen (¶ 0002-0004).

Regarding claim 18, Kishore in view of Masood and Berger and Adams and Cancel teaches all the features with respect to claim 12 above but does not expressly disclose:
determines how frequently the target user profile was updated; and
compares the determined frequency of the updating of the target user profile to a defined evaluation frequency; and
identifying a discrepancy between the frequency of the updating of the target user profile and the defined evaluation frequency.
However, Chen teaches:
determines how frequently the target user profile was updated; and (Chen ¶ 0059:  the low engagement ID module 224 can identify the user as a low feedback user if the user posts little content; In an embodiment, the low engagement ID module 224 may also identify the user as a low feedback user if the amount of content posts (or shares) of the user in a first time period falls below a threshold; The predetermined feedback frequency can be, for example, 1 feedback entry per day, 2 feedback entries per week, 2 feedback entries every two weeks, 8 feedback entries per month, or any desired frequency)
compares the determined frequency of the updating of the target user profile to a defined evaluation frequency; and (Chen ¶ 0059:  the low engagement ID module 224 can identify the user as a low feedback user if the user posts little content; In an embodiment, the low engagement ID module 224 may also identify the user as a low feedback user if the amount of content posts (or shares) of the user in a first time period falls below a threshold; the low engagement ID module 224 may identify a user as a low feedback user if the amount of content posts (or shares) of the user in first time period falls below a first threshold [checking if an amount is below a threshold is a comparing against the threshold, the threshold is a defined frequency])
identifying a discrepancy between the frequency of the updating of the target user profile and the defined evaluation frequency. (Chen ¶ 0059: the low engagement ID module 224 can identify the user as a low feedback user if the user posts little content; the low engagement ID module 224 may also identify the user as a low feedback user if the amount of content posts (or shares) of the user in a first time period falls below a threshold; ¶ 0066: Once the user is identified as a low engagement user, the low engagement module 150 may provide a communication to the user to encourage increased activity on the social networking system 130)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore as modified with the continuous monitoring of user-related information shown in Chen.
In addition, both of the references (Kishore as modified and Chen) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as evaluating user-related information.
Motivation to do so would be to improve the functioning of the relevancy scores for both user and hired user profile elements in Kishore as modified with the evaluation of engagement between users and similar users as shown in Chen. Motivation to do so would also be to improve the ability of members to effectively and efficiently communicate relevant information to their social networks and to allow them to experience the full potential of the social networking website and be more likely to visit and frequent the website in the future as taught by Chen (¶ 0002-0004).

Claims 6 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishore in view of Masood and Berger and Adams in further view of Cancel in further view of Galimore, U.S. Patent Application Publication No. 2011/0306028 (patent document #141 in IDS 04/13/2020; hereinafter Galimore).

Regarding claims 6 and 17, Kishore in view of Masood and Berger and Adams and Cancel teaches all the features with respect to claims 1 and 12 above but does not expressly disclose:
wherein the comparing step includes:
determining how recently the target user profile was updated;
comparing a recentness of the update or addition of the target user profile to a defined evaluation recentness; and
identifying a discrepancy between the recentness of the update of the target user profile and the defined evaluation recentness.
However, Galimore teaches:
wherein the comparing step includes: determining how recently the target user profile was updated; (Galimore ¶ 0101: application module may analyze the information included in the resume for key triggers, such as the last update date. If a certain period, for example, six months, has passed with no updates to a resume of a user, a notification may be sent to the user; ¶ 0168: One such system analysis may reveal that a professional user has not updated their profile and/or resume within the last six months)
comparing a recentness of the update or addition of the target user profile to a defined evaluation recentness; and identifying a discrepancy between the recentness of the update of the target user profile and the defined evaluation recentness. (Galimore ¶ 0101: application module may analyze the information included in the resume for key triggers, such as the last update date; If a certain period, for example, six months [relevant to defined evaluation recentness], has passed with no updates to a resume of a user, a notification may be sent to the user)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore as modified with the progress monitoring of Galimore.
In addition, both of the references (Kishore as modified and Galimore) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as providing data to users.
Motivation to do so would be to improve the functioning of the relevancy scores for both user and hired user profile elements in Kishore as modified with the provision of increased user feedback depending on the occurrence of variances between the user’s profile and the benchmark profile (Galimore ¶ 0173). Motivation to do so would also be to perform user performance monitoring in a less fragmented and more personalized manner as taught by Galimore (¶ 0005-0007).

Claims 8-9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishore in view of Masood and Berger and Adams in further view of Cancel in further view of Moldavsky, U.S. Patent Application Publication No. 2012/0088524 (patent document #145 in IDS 04/13/2020; published April 12, 2012; hereinafter Moldavsky).

Regarding claim 8, Kishore in view of Masood and Berger and Adams and Cancel teaches all the features with respect to claim 1 above including:
wherein causing the prompt to be provided to the target user includes causing presentation of comparative information to the target user, (Kishore col. 8, line 52-col. 9, line 7 recites suggesting an update to a user profile element to be more like a suggested profile element or an inclusion of a suggested profile element instead [this shows a presenting of comparative information to a user])
Kishore in view of Masood and Berger and Adams and Cancel does not expressly disclose:
the comparative information representative of at least a defined minimum number of other ones of users.
However, Moldavsky teaches:
the comparative information representative of at least a defined minimum number of other ones of users. (Moldavsky ¶ 0117: all user-generated searches begin with a default 5-mile search radius from a given start location as shown in FIG. 6, which radius automatically increases in range in discreet increments until a system-designated minimum number of matches (preferably 10) results from the search criteria provided). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the comparison and evaluation of elements associated with a plurality of users as in Kishore as modified with the social networking between users of Moldavsky.
In addition, both of the references (Kishore as modified and Moldavsky) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of similar users.
Motivation to do so would be to facilitate communication between people of similar interests as taught by Moldavsky (¶ 0003: people are able to contact others with similar interests, enabling quick and easy location and communication; ¶ 0042: criteria for users of the present invention may include a set of user preferences, which can be selected and set up by the users, for example, by a software application on the electronic device).

Regarding claim 9, Kishore in view of Masood and Berger and Adams and Cancel teaches all the features with respect to claim 8 above including:
limiting the other ones of users to other ones of users in a certain geographic area. (Moldavsky ¶ 0117: all user-generated searches begin with a default 5-mile search radius from a given start location as shown in FIG. 6, which radius automatically increases in range in discreet increments until a system-designated minimum number of matches (preferably 10) results from the search criteria provided [despite the automatic increase in range, which may not always happen, Moldavsky teaches only utilizing results within a certain geographic search radius])

Regarding claim 21, Berger in view of Masood and Berger and Adams and Moldavsky teaches all the features with respect to claim 9 above including:
in response to an insufficient number of other ones of the users being available based on a set of defined criteria including at least a defined geographic area, generating the comparative information based on other ones of the users from a wider geographic area than the defined geographic area specified in the set of defined criteria to achieve at least the defined minimum number of other ones of the users (Moldavsky ¶ 0117: all user-generated searches begin with a default 5-mile search radius from a given start location as shown in FIG. 6, which radius automatically increases in range in discreet increments until a system-designated minimum number of matches (preferably 10) results from the search criteria provided).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishore in view of Masood and Berger and Adams in further view of Cancel in further view of Galimore in further view of Chen.

Regarding claim 19, Kishore in view of Masood and Berger and Adams and Cancel teaches all the features with respect to claim 12 above but does not expressly disclose:
determines how recently an image of the user was updated or added to the target user profile; and
compares a recentness of the image update or addition with a defined evaluation recentness;
identifies a discrepancy between the recentness of the image update or addition and the defined evaluation recentness.
However, Galimore teaches:
determines how recently … the user was updated or added to the target user profile; and (Galimore ¶ 0101: application module may analyze the information included in the resume for key triggers, such as the last update date. If a certain period, for example, six months, has passed with no updates to a resume of a user, a notification may be sent to the user; ¶ 0168: One such system analysis may reveal that a professional user has not updated their profile and/or resume within the last six months); 
compares a recentness of the … update or addition with a defined evaluation recentness; and identifies a discrepancy between the recentness of the … update or addition and the defined evaluation recentness (Galimore ¶ 0101: application module may analyze the information included in the resume for key triggers, such as the last update date; If a certain period, for example, six months [relevant to defined evaluation recentness], has passed with no updates to a resume of a user, a notification may be sent to the user). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore as modified with the progress monitoring of Galimore.
In addition, both of the references (Kishore as modified and Galimore) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as providing data to users.
Motivation to do so would be to improve the functioning of the relevancy scores for both user and hired user profile elements in Kishore as modified with the provision of increased user feedback depending on the occurrence of variances between the user’s profile and the benchmark profile (Galimore ¶ 0173). Motivation to do so would also be to perform user performance monitoring in a less fragmented and more personalized manner as taught by Galimore (¶ 0005-0007).
Kishore in view of Masood and Berger and Adams and Cancel and Galimore does not expressly disclose determining how recently an image of the user was updated or added.
Kishore in view of Masood and Berger and Adams and Cancel and Galimore does not expressly disclose image updates.
However, Chen teaches this by teaching the following:
determining how recently an image of the user was updated or added to the respective user profile; and (Chen ¶ 0059:  the low engagement ID module 224 can identify the user as a low feedback user if the user posts little content [or] if the amount of content posts (or shares) of the user in a first time period falls below a threshold; The predetermined feedback frequency can be... any desired frequency [Chen teaches examining a time period for a threshold of content posts; if the threshold over a period such as a day or a week is one post, and the user does not meet this threshold, that means that their profile was not updated recently; Chen must then contemplate determining the amount of content posts in a first time period if Chen is to determine whether it falls below a threshold] // Chen ¶ 0034: posts may include data such as images such as photos; ¶ 0058: the low engagement ID module 224 may identify users who have posted little content to the social networking system 130 as low feedback users; content can include photos)
comparing a recentness of the image update or addition with a defined evaluation recentness; (Chen ¶ 0059:  the low engagement ID module 224 can identify the user as a low feedback user if the user posts little content; In an embodiment, the low engagement ID module 224 may also identify the user as a low feedback user if the amount of content posts (or shares) of the user in a first time period falls below a threshold; the low engagement ID module 224 may identify a user as a low feedback user if the amount of content posts (or shares) of the user in first time period falls below a first threshold [in this paragraph, Chen also discusses a predetermined feedback frequency])
identifying a discrepancy if the recentness of the image update or addition is longer than the defined evaluation recentness. (Chen ¶ 0059: the low engagement ID module 224 can identify the user as a low feedback user if the user posts little content; the low engagement ID module 224 may also identify the user as a low feedback user if the amount of content posts (or shares) of the user in a first time period falls below a threshold; [as in if there are no posts in a period, the latest update is longer than the predetermined threshold] ¶ 0066: Once the user is identified as a low engagement user, the low engagement module 150 may provide a communication to the user to encourage increased activity on the social networking system 130)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore as modified with the user posts comprising images as in Chen.
In addition, both of the references (Kishore as modified and Chen) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as evaluating user-related information.
Motivation to do so would be to improve the functioning of the user-prompted updating or inclusion of user elements shown in Kishore as modified with the images in Chen. Motivation to do so would also be to improve the ability of members to effectively and efficiently communicate relevant information to their social networks and to allow them to experience the full potential of the social networking website and be more likely to visit and frequent the website in the future as taught by Chen (¶ 0002-0004).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishore in view of Masood and Berger and Adams in further view of Cancel in further view of Haynes, U.S. Patent Application Publication No. 2002/0156632 (patent document #65 in IDS 04/13/2020; hereinafter Haynes)

Regarding claim 20, Kishore in view of Masood and Berger and Adams teaches all the features with respect to claim 12 above including:
determining a length of a profile description, and (Kishore col. 5, line 65-col. 6, line 24: the content selector 140 may create a list of relevancy scores of user profile elements 107; The content selector 140 may sort the list of relevancy scores of user profile elements 107 by, for example, the least score to greatest score and determine the desired length of the resume)
Kishore in view of Masood and Berger and Adams does not expressly disclose:
identifies a discrepancy between the determined length of the profile description and a defined evaluation minimum profile description length or a defined evaluation maximum profile description length.
However, Haynes teaches:
identifies a discrepancy between the determined length of the profile description and a defined evaluation minimum profile description length or a defined evaluation maximum profile description length. (Haynes ¶ 0040: validity check module can operate in various ways to identify suspect summaries in response to one or more detected parameters, such as word usage, word count, i.e., where the summary is too short or too long to be a valid summary, and/or other parameters or peculiarities). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the user profile element comparison and evaluation of Kishore as modified with the suspect summary identification of Haynes.
In addition, both of the references (Kishore as modified and Haynes) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as using detected discrepancies to improve user-submitted information.
Motivation to do so would be to fortify the teachings of Kishore as modified regarding immediate feedback as well as to facilitate user-personalized experiences as taught by Haynes (¶ 0020: -based reading tutoring systems and methods are more effective, less costly to develop and administer, and are more engaging for the student; the student's motivation and interest are maintained via immediate feedback).


Response to Arguments
A portion of Applicant's arguments, see p9, filed 01/12/2022, have been fully considered but they are not persuasive.
Applicant submits that Kishore, Adams, and Cancel (as well as the other cited references), either alone or in combination, fail to teach or suggest the claim elements of: (1) detecting at least one discrepancy from desired behavior between the components of the target user’s user profile and the set of defined evaluation criteria.
In response to Applicant’s arguments, Kishore does teach detecting at least one discrepancy from desired behavior between the components of the target user’s user profile and the set of defined evaluation criteria.
Kishore describes in FIG. 5, cols. 8-9 comparing signatures derived from a user profile or resume with signatures associated with a desired job. (Kishore FIGs. 3-4 show example resume and user profile elements.) The inclusion of a particular profile element by the user can be considered ‘desired behavior’ as including the correct or the desired element is an action or behavior. Alternatively, serving a particular role such as the ‘Director of Sales & Marketing’ shown under Work Experience in FIG. 3 is also ‘behavior’ that would be desirable in the embodiment where John Doe of FIG. 3 is a “successful user” as required by the instant claims.
As a result, it can be seen that Kishore still fulfills the requirements of the claims, particularly the “discrepancy” being a discrepancy “from desired behavior.” 

A portion of Applicant’s remaining arguments, see the remainder of the arguments on page 9, filed 01/12/2022, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishore in view of newly incorporated reference Masood in further view of previously incorporated reference Berger in further view of Adams and Cancel.
Applicant’s remaining arguments with regard to the dependent claims have been considered; however, the dependent claims remain rejected at least by virtue of their dependence on rejected base claims, and any argued “missing elements” have been addressed by the incorporation/reincorporation of Masood and Berger, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        February 23, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164